Filed 4/24/15 Billy K. v. Superior Court CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

BILLY K.,
                                                                                           F070919
         Petitioner,
                                                                             (Super. Ct. No. JJV067505C)
                   v.

THE SUPERIOR COURT OF TULARE                                                             OPINION
COUNTY,

         Respondent;

TULARE COUNTY HEALTH AND HUMAN
SERVICES AGENCY,

         Real Party in Interest.



                                                   THE COURT*
         ORIGINAL PROCEEDING; petition for extraordinary writ review. Juliet L.
Boccone, Judge.
         Billy K., in pro. per., for Petitioner.
         No appearance for Respondent.
         No appearance for Real Party in Interest.
                                                        -ooOoo-




*        Before Levy, Acting P.J., Poochigian, J. and Peña, J.
       Billy K. (father), in propria persona, seeks an extraordinary writ (Cal. Rules of
Court, rules 8.450-8.452 (rules)) to vacate the order of the juvenile court setting a
Welfare and Institutions Code section 366.26 hearing1 as to his two-year-old son Blake.
We dismiss the petition.
                       STATEMENT OF THE CASE AND FACTS
       In December 2013, the Tulare County Health and Human Services Agency
(agency) took then 19-month-old Blake and his twin half brothers into protective custody
after their mother Natasha was arrested for being under the influence of
methamphetamine and child endangerment. At the time, father was incarcerated in a
county facility.
       The juvenile court exercised its dependency jurisdiction over Blake and his
brothers, ordered father and Natasha to participate in reunification services, and set the
six-month review hearing for June 2014. The agency placed the children with their
maternal great-aunt.
       In its report for the six-month review hearing, the agency recommended the
juvenile court continue reunification services for Natasha. The agency also
recommended the court terminate reunification services for father because he was
awaiting a jury trial and was facing a long prison sentence if convicted.
       In June 2014, the juvenile court convened the six-month review hearing. Father’s
attorney informed the court that father was sentenced to 20 years in prison and waived
reunification services and all future dependency court appearances. The court terminated
father’s reunification services and continued services for Natasha until the 12-month
review hearing.




1     All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.


                                              2
       In January 2015, at the 12-month review hearing, the juvenile court terminated
Natasha’s reunification services because she had not completed her services plan or made
herself available for visitation. The court set a section 366.26 hearing to select a
permanent plan for Blake and his brothers, who were reportedly doing well in their great-
aunt’s care and were emotionally bonded to her. The permanent plan recommended by
the agency was adoption by the maternal great-aunt.
       This petition ensued.2
                                       DISCUSSION
       Father asserts that he does not want his parental rights terminated. Rather, he
prefers that Blake remain in a legal guardianship. We conclude that the issue of Blake’s
permanent placement (i.e. adoption or legal guardianship) is not ripe for our review, as
we now explain.
       When the juvenile court terminates reunification services, it must set a section
366.26 hearing. (§ 366.21, subd. (g)(4).) At the section 366.26 hearing, the juvenile
court must select a permanent plan from three options: adoption, legal guardianship, or
long-term foster care, in that order of preference. (§ 366.26, subd. (b).)
       The hearing at which the juvenile court sets the section 366.26 hearing is often
referred to as the “setting hearing.” A parent may, as father did here, file an
extraordinary writ petition from the setting hearing. The purpose of the extraordinary
writ is to facilitate appellate review of the juvenile court’s findings and orders made at
the setting hearing. (Cal. Rules of Court, rule 8.450(a).)
       Father does not challenge the findings and/or orders made at the setting hearing.
Rather, he seeks to avert a court order terminating his parental rights and freeing Blake
for adoption. That, however, is a decision the juvenile court makes at the section 366.26
hearing, which has yet to occur. Thus, the issue of adoption is not ripe for our review.

2      Natasha did not file a writ petition.


                                               3
                                     DISPOSITION
       The petition for extraordinary writ is dismissed. This opinion is final forthwith as
to this court.




                                             4